DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) three mental processes composed of:
(i)	identifying an ellipse-like curved solution space, 
(ii)	(ii) identifying a threat dielectric constant, and 
(iii)	(iii) identifying at least one weight proportion of a corresponding at least one simulant ingredient. 
This judicial exception is not integrated into a practical application because once the weight proportion of a corresponding at least one simulant ingredient has been identified, no action is taken.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements concerning the production of anything other than evaluation, judgment, or opinion concerning a simulant.
Claims 16-20 include additional limitations to mathematical steps performed as part of the three identifying steps discussed above.  However, the additional limitations do not amount to significantly more than the judicial exception because they are part of the metal processes and do not address the issue that only evaluation, judgment, or opinion is being produced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adebimpe (20090194744) in view Rappaport et al (20140070111) and the article to Dube.
Regarding claims 15-20, Adebimpe discloses the method of making an explosive simulant (0006) that includes a simulant ingredient with density that can be modified (0021).  The properties can also be modified including pore size and particle size distribution (0158).
Rappaport discloses the use of calculations of dielectric constant of explosive threat relating to the use of simulants and explosive detection (0076 and 0077).
The article to Dube discloses the known use of calculations including Landau-Lifshitz-Looyenga’s formula for determining dielectric correlation of particle and powder size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to teachings of Rappaport with the method of producing a simulant as disclosed by Adebimpe since Rappaport teaches that it is known to use of calculations of dielectric constant of explosive threat relating to the use of simulants and explosive detection and since Adebimpe discloses a method of producing a simulant.  It is also obvious to combine the teachings of Dube which disclose the calculation of dielectric correlation of particle and powder size with the combination of Adebimpe and Rappaport since Rapport suggests that dielectric constant can be used in with explosive simulants and since Adebimpe discloses the method of making an explosive simulant with varied properties such as density and particle size distribution.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.   Applicant argues the section 101 rejection.  The Examiner disagrees that the claims meet this requirement.  This judicial exception is not integrated into a practical application because once the weight proportion of a corresponding at least one simulant ingredient has been identified, no action is taken.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements concerning the production of anything other than evaluation, judgment, or opinion concerning a simulant.
The arguments relating to Adebimpe are also not persuasive.  Adebimpe does disclose the limitations of claim 15 since Adebimpe teaches a method of making an explosive simulant (0006) that includes a simulant ingredient with density that can be modified (0021).  The properties can also be modified including pore size and particle size distribution (0158).  The additional references teach various portions of the claimed subject matter.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AILEEN B FELTON/Primary Examiner, Art Unit 1734